Case: 13-50390      Document: 00512535831         Page: 1    Date Filed: 02/18/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 13-50390                                 FILED
                                  Summary Calendar                        February 18, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

IVAN DANIEL RIVAS,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:12-CR-1389-1


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Ivan Daniel Rivas has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Rivas has filed a response. We have reviewed counsel’s brief and the relevant
portions of the record reflected therein. We concur with counsel’s assessment
that the appeal presents no nonfrivolous issue for appellate review.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50390   Document: 00512535831     Page: 2   Date Filed: 02/18/2014


                                No. 13-50390

Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2. Rivas’s motion for appointment of counsel is DENIED.
See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                      2